In re Turner, Zenovia; — -Plaintiff; Applying For a Motion to Enforce this Court’s action dated August 16, 2010, Parish of Ouachita, Monroe City Court, No. 2009-16616.
Motion to Enforce granted. The previous order issued by this Court, Zenovia Turner v. State of Louisiana, City of Monroe, 10-KD-1739 (La.8/16/10), 42 So.3d 382, was intended to have the Mom’oe City Court consider the applicant’s pleadings as a notice of intent to apply to the Court of Appeal for a writ of review. With this clarification, the Monroe City Court is ordered to comply with this Court’s earlier order, to consider the applicant’s pleadings as a notice of and/or application for writ of review or motion for appeal within thirty days, if it has not already done so.